Matter of New York City Asbestos Litig. (2022 NY Slip Op 06751)





Matter of New York City Asbestos Litig.


2022 NY Slip Op 06751


Decided on November 29, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: November 29, 2022

Before: Acosta, P.J., Kern, Singh, Scarpulla, Pitt, JJ. 


Index No. 190254/19 Appeal No. 16759 Case No. 2022-03217 

[*1]In the Matter of New York City Asbestos Litigation.
Adrienne Kanter et al., Plaintiffs-Respondents,
Bergdorf Goodman Inc., et al., Defendants, Colgate-Palmolive Co., Defendant-Appellant.



An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Adam Silvera, J.), entered on or about July 07, 2022,
And said appeal having been withdrawn before argument by counsel for the respective parties; and upon the stipulation of the parties hereto dated November 01, 2022,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: November 29, 2022